Citation Nr: 1826763	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial increased rating higher than 10 percent for a low back disability.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD).  

3.  Entitlement to a separate compensable rating for post-surgical scarring.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
A May 2014 statement of the case (SOC) denied service connection for recurring upper respiratory infections, which the Veteran had claimed in his August 2013 notice of disagreement (NOD) as residuals of his testicular cancer treatment.  However, in his VA form 9 (substantive appeal), the Veteran clearly limited his appeal to the increased ratings claims for GERD, a back disability, and a separate compensable rating for his surgical scarring.  Thus, the Board will confine its consideration to the claims as set forth on the title page.

In a May 2014 rating decision, the RO granted an initial increased rating of 10 percent for the Veteran's back disability.  Because this increase does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In his February 2016 written statement, the Veteran withdrew his request for a Board hearing.  

The issues of entitlement to initial increased ratings for a back disability and GERD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's service-connected abdominal scars are painful.


CONCLUSION OF LAW

An increased rating of 10 percent, but no higher, is warranted for the Veteran's service-connected abdominal scars. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

In his July 2014 substantive appeal, the Veteran reported that his post-surgical abdominal scars are painful, especially when exposed to sun.  In the April 2018 appellate brief, the Veteran's representative requested a higher rating for painful scarring. 

Under DC 7804, a 10 percent rating is awarded for one or two scars that are unstable or painful.  38 C.F.R. §§ 4.118.  The Board finds the Veteran competent to report that his scars are painful and finds no reason to doubt his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a separate rating of 10 percent for painful scarring is warranted.  The Board acknowledges the February 2014 VA examiner's notation that the scars were not painful.  However, because laypeople are competent to report this symptom, the Board assigns less probative weight to the examiner's findings because they are inconsistent with the Veteran's competent and credible report. 

For a higher rating under DC 7804, the evidence must show that the scars are unstable and painful or that there are three or more unstable or painful scars.  38 C.F.R. §§ 4.118, DC 7804, Note 2.  The February 2014 VA examiner recorded that the Veteran has two linear scars on his abdomen, measuring 25 cm and 7cm, and that the scars were not unstable.  The remaining evidence does not show, and the Veteran does not report, that he has more than two painful scars or that these scars are unstable.  A higher rating is also not available under the other scarring DCs that provide ratings greater than 10 percent (DC 7800 and DC 7801) because these scars are not head, face, or neck scars or deep and nonlinear scars at least 77 cm. sq. in size.  See 38 C.F.R. §§ 4.118, DC 7800-7801.  DC 7805 does not apply because the Veteran's abdominal scars do not have any disabling effects not considered under DCs 7800-7804.  Specifically, the VA examiner opined that the scars did not result in any limitation of function.  Accordingly, a separate rating of 10 percent for abdominal scarring as a residual of service-connected testicular cancer residuals is warranted.


ORDER

A separate rating of 10 percent, but no higher, for service-connected post-surgical abdominal scaring is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issues of entitlement to increased ratings for back disability and GERD are remanded for contemporaneous VA examinations.  TDIU is remanded as intertwined with these appeals.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records (to include chiropractic treatment records) related to the claims on appeal.  

2.  Send the Veteran a TDIU application and assist him with any needed development for this claim. 

3. Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected GERD and lumbar spine disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

For the lumbar spine disability:

The examiner must describe all impairments of the Veteran's back; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's disability (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge). 

For GERD:

Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and associated functional impairment attributable to GERD in sufficient detail to allow for application of the relevant rating criteria.

The examiner should specifically consider and address (a) the Veteran's August 2013 report of epigastric distress with dysphagia, pyrosis, and regurgitation, and (b) the Veteran's July 2014 statement describing GERD symptom severity and frequency.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


